Order entered March 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01225-CR

                      CHRISTOPHER STEVEN MCGUIRE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34679-K

                                            ORDER
       The Court REINSTATES the appeal.
       On January 10, 2014, we ordered the trial court to make findings regarding why the
clerk’s and reporter’s records have not been filed. On February 27, 2014, we received the
reporter’s record. Accordingly, this is now the order of the Court.
       We ORDER the Dallas County District Clerk to file the clerk’s record within
TWENTY-ONE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE